DETAILED ACTION
This action is responsive to the Amendment filed on 03/22/2022. Claims 1, 11, & 20 have been amended. Claims 5, 6, 15, and 16 had been previously canceled. Claims 1-4, 7-14, and 17-20 remain pending in the case. Claims 1, 11, and 20 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The terms “lower transparency” in claims 1 (line 32), 11 (line 29), and 20 (line 30) are relative terms which renders the claim indefinite. The terms are not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the claims jump to the ideal end result of “lower transparency” but fail to establish either objective terms by which to compare said transparency (e.g. an answer to the question “’lower transparency’ compared to what?”) and/or an preceding/initial/basis “transparency” with which to juxtapose this final “lower transparency” as claimed. For purposes of prior art analysis, the Office will adopt a broadest reasonable interpretation for the aforementioned terms and will consider them as reciting at least an operability to alter/affect/lower a transparency aspect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Paek et al. (US Patent Application Pub. No. 2015/0286392, hereinafter “Paek”) in view of Hutchinson et al. (US Patent Application Pub. No. 2007/0106950, hereinafter “Hutchinson”).

As to independent claims 1, 11, and 20, Paek shows an electronic apparatus [electronic device 100 (fig. 1)], a method [fig. 12], and a concomitant medium [¶¶ 108-110], comprising:
a display [display unit 120 (fig. 1)]; 
at least one memory configured to store at least one instruction [storage unit 140 (fig. 1) | ¶¶ 108-110]; and 
at least one processor configured to execute the at least one instruction [controller 130 (fig. 1)], wherein the at least one processor is configured to: 
control the display to display a first screen, the first screen including a first layer configured to receive and display writing on the first layer according to a touch interaction from a user [See how the “display unit 120 displays an application execution screen or a background screen (or an idle screen) on the first layer” (¶ 41) and how “a background screen is displayed on a display screen, and written data {…} is displayed on the background screen” (¶ 43).
Alternative (yet equally valid) interpretations for the first screen/layer include: how the “touch panel 1152 may further include a tactile layer {which} provides a tactile reaction to the user” (¶ 113), the "separate recognition sheet" when using a pen as the touch interaction tool (¶ 114), the bottommost desktop/homescreen graphical user interface as a base/first layer on top of which the second and third screens/layers overlaid (figs. 2A-10), and/or “the fixed data displaying region 10” aspect (¶¶ 44-46 & 54-56).], and 
control the display to display a second screen different from the first screen, the second screen including: a second layer displayed together with the first layer and configured to display content on the first screen [See how one or more secondary/tertiary layers may be displayed together with/overlaid in front of the aforementioned first screen/layer (¶¶ 44-46), including a “variable data displaying region {where} content provided by applications may be displayed” (¶ 46), which corresponds to a second screen different from the first screen/OS (¶¶ 92 & 100). 
Additional (equally valid) interpretations for the “second layer displayed together with the first layer” as currently claimed include: a) the first layer corresponding to a base/desktop/home layer (e.g. where the device’s status icons are always displayed as illustrated in area 10 of fig. 3B) and the second layer corresponding to any of the partial screen areas associated with an application window, b) where the first layer corresponds to a fixed area and the second layer corresponds to the layer of changeable content that is overlaid/displayed together with upon the fixed canvas devoted to application content, or c) where a first layer can correspond to any of the preceding options and the second and third layers are themselves stackable writing layers, etc.], and 
a third layer displayed together with the second layer and configured to receive and display writing on the third layer according to the touch interaction from the user while displaying the content of the second layer under the displayed writing on the third layer [See how the “display unit 120 may also include a third layer 230 for displaying written data.” (¶ 44) and how the “display 120 displays written data included in the content displaying region 20 from written data input to the input unit 110” (¶ 50). | See also figs 2A-2B & 4A.], 
wherein the second screen is displayed on a partial area of the first screen [See how the “display unit 120 displays an application execution screen or a background screen (or an idle screen) on the first layer” (¶ 41) and how “a background screen is displayed on a display screen, and written data {…} is displayed on the background screen” (¶ 43). 
Alternative (yet equally valid) interpretations for the first screen/layer include: how the “touch panel 1152 may further include a tactile layer {which} provides a tactile reaction to the user” (¶ 113), the "separate recognition sheet" when using a pen as the touch interaction tool (¶ 114), the bottommost desktop/homescreen graphical user interface as a base/first layer on top of which the second and third screens/layers overlaid (figs. 2A-10), and/or “the fixed data displaying region 10” aspect (¶¶ 44-46 & 54-56).
See how one or more partial areas of the secondary/tertiary layers may be displayed on and/or overlaid in front of at least a partial area of the aforementioned first screen/layer (¶¶ 44-46), including a “variable data displaying region {where} content provided by applications may be displayed” (¶ 46). Additional (equally valid) interpretations for the “second layer in front of the first layer” as currently claimed include: a) the first layer corresponding to a base/desktop/home layer (e.g. where the device’s status icons are always displayed as illustrated in area 10 of fig. 3B) and the second layer corresponding to any of the partial screen areas associated with an application window, b) where the first layer corresponds to a fixed area and the second layer corresponds to the layer of changeable content that is overlaid upon the fixed canvas devoted to application content, or c) where a first layer can correspond to any of the preceding options and the second and third layers are themselves stackable writing layers, etc.
Moreover, as currently claimed, even though the Office does not currently rely on this technicality, it is respectfully noted that the second screen and layer are not required to be limited to solely occupy (or not exceed) the partial area of the first screen/layer (in other words, any second screen/layer is displayed “in front of” at least a portion of a partial area the first screen/layer (including the entire first area or even an area larger than the first screen/layer) would reasonably read on this limitation.], 
wherein, based on that the touch interaction of the user for inputting the writing starts in one of the first screen and the second screen and is continuously input through another one of the first screen and the second screen, the writing is represented as being displayed on the first screen and the second screen [“In a state where the application execution screen is displayed, the user may input written data. For example, as illustrated in FIG. 4A, the user may input written data 30 of a circle. As shown in FIG. 4A, the written data 30 may be input to the fixed data displaying region 10, on which the menu provided by the application, as well as to the content displaying region 20, on which the content is displayed.” (¶ 54) | See figs. 2B & 4A for further illustrations/examples of “the writing is represented as being displayed on the first screen and the second screen” display between the underlying screen/layer and the writing on the top-most layer.
See also figs. 2B & 4A for further illustrations/examples of displaying writing “seamlessly” between where the first screen and the second screen “meet” (e.g. the boundary where the top border/edge of the region 20 (just above the “Most-viewed title on IMDb” label) and the border/edge of region 10 (just below the “Movies, TV, Celebs …” icons), as illustrated in at least fig. 4A).
Furthermore, see also how Applicant’s themselves explicitly admit 1 on record that in Paek, “written data can be input continuously at the boundary of area 10 and area 20,” 2 which arguably also reads on the “writing is seamlessly displayed on the first screen and the second screen” condition as currently recited.], 
wherein, based on a user command for moving a first position of the second screen to a second position being received, the second layer and the third layer included in the second screen are moved to the second position [e.g. the operability for a user to move the content region and overlaid writing and/or the operability for a user to move/scroll the content and overlaid writing simultaneously (figs. 6A-6B; ¶¶ 61-65, 139, & 147)], 
wherein, the second screen corresponds to {…} an external device connected to the electronic device, wherein image data corresponding to the second screen is received from the external device [See, for example in figs. 3A-3D and ¶¶ 48-50 & 116, how image data can be received from an external device and associated with the second screen. | For further context, see also ¶¶ 37, 101-106, & 128.], and 
wherein the at least one processor is further configured to, based on that the electronic apparatus operates in an operation mode for receiving a control command related to the content of the second layer according to a second touch interaction on the second screen, control the display to provide the writing on the first layer and the writing on the third layer with lower transparency [See, for example, in fig. 4B how based on that the electronic apparatus operates in an operation mode for receiving a control command related to the content of the second layer according to a second touch interaction on the second screen (e.g. see the many mode alternatives for receiving a control command related to the content of the second layer according to a second touch interaction on the second screen throughout at least figs. 4A-7C), control the display to provide the writing on the first layer and the writing on the third layer with lower transparency (fig. 4B) For even further context/examples, see also figs. 2A-8C; ¶¶ 50-56.].

As shown above, Paek shows wherein the image data associated with the second screen is received from an external device. Nonetheless, Paek does not appear to explicitly recite whether or not the second screen corresponds to a screen currently displayed on a display of the external device per se. In an analogous art, Hutchinson shows:
wherein the second screen is displayed on a partial area of the first screen [see, for example, fig. 36, and how any one of the second screen examples (e.g. windows 1178, 1180, and/or 1181) is respectively displayed on a partial area of the first screen (e.g. workspace area 1004 corresponding to master unit 902)], 
wherein, based on that the touch interaction of the user for inputting the writing starts in one of the first screen and the second screen and is continuously input through another one of the first screen and the second screen, the writing is represented as being displayed on the first screen and the second screen [“When a window (e.g., 1178, 1181) is opened in area 1004, pen icon 1070 is useable to mark anywhere within area 1004 including on the window images and between windows and other space within area 1004. For example. In FIG. 36, markings 1187 have been added to the information displayed within section 1004 to highlight differences between information in each of windows 1178 and 1181 where the markings 1187 are on windows 1178 and 1181 as well as in the space between the windows.” (Hutchinson: ¶ 256)], 
wherein, based on a user command for moving a first position of the second screen to a second position being received, the second layer and the third layer included in the second screen are moved to the second position [“Referring again to FIGS. 29 and 36, because information including windows 1178 and 1181 that is displayed in workspace area 1004 can be “moved” and displayed via the slave projector units (i.e., the units that project onto space 969), it is possible to show “live views” (i.e., the information currently displayed via the personal computing devices 911, 913, 915, etc.) of multiple personal computing devices on multiple slave images projected onto space 969. For instance, in FIG. 36, the master unit user may increase the sizes of windows 1178 and 1181 (i.e., drag corners of the windows) and move the windows (e.g., the top window bar may be dragged to another location to move the window) so that the windows 1178 and 1181 cover the top and bottom halves of area 1004 and then move the image including windows 1178 and 1181 to slave space 904. Next, the master unit user may select two additional computer icons from section 1158 (see again FIG. 35) to display sales results currently displayed via two other personal computing devices (e.g., 911, 913, 915, etc.) thereby opening two other windows in area 1004. After resizing the newly opened windows to each cover half of area 1004, the user may then move the image including the new windows to slave space 906 in FIG. 29. This process can be repeated several times to display multiple live windows in space 969.” (Hutchinson: ¶ 254) | For even further context/examples, see also Hutchinson: ¶¶ 244, 260, 277-278, & 373-374.], 
wherein, the second screen corresponds to a screen currently displayed on a display of an external device connected to the electronic device, wherein image data corresponding to the second screen is received from the external device [“Here, it is contemplated, in at least some embodiments, that when one of the computer icons (e.g., 1102) is selected, the information currently displayed via the laptop associated with the selected icon is simultaneously displayed via the master unit 902. More specifically, when one of the computer icons is selected, a window is opened on the master unit screen that corresponds to the associated laptop and the information currently displayed via the associated laptop is simultaneously displayed via the master unit. For example, referring again to FIGS. 29, 35 and 36, assume that personal interface devices 911 and 913 are used by conference attendees having the initials “ASD” and “SSC” and that the two attendees would like to share sales information with other attendees for comparison purposes. Here, each attendee ASD and SSC can use interface device software to access the sales information to be presented and compared in a dedicated window {…}
In FIG. 36, activity like that described above, causes exemplary windows 1178 and 1181 to be opened to display sales information for attendees ASD and SSC as images 1179 and 1183, respectively. Referring to FIG. 36, when computer icon 1102 is selected (i.e., double clicked dragged into workspace area 1032, etc.), window 1178 is opened and an image 1179 is displayed therein corresponding to an image currently displayed by the interface device associated with icon 1102. In FIG. 36 it is assumed that user ASD has maximized the window including the displayed bi-quarterly results on her laptop computer so that window 1178 only shows the bi-quarterly results. Similarly, when icon 1103 is selected, window 1181 is opened and an image 1183 is displayed therein corresponding to an image currently displayed by the interface device associated with icon 1103. Thus, multiple windows corresponding to multiple sources are openable via the master unit 902 within workspace area 1004.
Referring again to FIGS. 29 and 36, because information including windows 1178 and 1181 that is displayed in workspace area 1004 can be “moved” and displayed via the slave projector units (i.e., the units that project onto space 969), it is possible to show “live views” (i.e., the information currently displayed via the personal computing devices 911, 913, 915, etc.) of multiple personal computing devices on multiple slave images projected onto space 969. For instance, in FIG. 36, the master unit user may increase the sizes of windows 1178 and 1181 (i.e., drag corners of the windows) and move the windows (e.g., the top window bar may be dragged to another location to move the window) {…}” (Hutchinson: ¶¶ 252-254) | For even further context/examples, see also Hutchinson: ¶¶ 235-237, 244, & 261] 

One of ordinary skill in the art, having the teachings of Paek and Hutchinson before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Hutchinson’s operability to have the second screen correspond to a screen currently displayed on a display of an external device connected to the electronic device, and wherein image data corresponding to the second screen is received from the external device through the communicator into Paek. The rationale for doing so would have been that Paek had already taught an operability to receive image data from an external device through the communicator and associate it with the second screen (e.g. Paek: ¶¶ 37, 48-50, 116, & 128), and Hutchinson confirms that incorporating the functionality wherein “two or more master/slave sub-systems can be linked via a network so that conference attendees in remote locations can all simultaneously view the same images” (Hutchinson: ¶ 07) would improve Paek’s user experience “to readily and intuitively share information within a conference space and/or remotely” (Hutchinson: ¶ 03). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Paek and Hutchinson (hereinafter, the “Paek-Hutchinson” combination) in order to obtain the invention as recited in claims 1, 11, and 20.

As to dependent claims 2 and 12, Paek-Hutchinson further shows:
wherein the third layer has a same size as the second layer [“When an application is executed, the display unit 120 displays an object notifying that there is written data combined with the executed application. The display unit 120 displays the written data combined with the executed application according to a user command. When displaying the written data, the display unit 120 adjusts the magnification of the content, provided by the application, to be the same as the magnification of the written data and displays the magnified content and written data.” (Paek: ¶ 66) | See also Paek: ¶¶ 60, 71, & 147 and Hutchinson: fig. 36.]. 

As to dependent claims 3 and 13, Paek-Hutchinson further shows:
wherein the electronic apparatus is further configured to receive a first user instruction, the first user instruction input while the second screen is displayed, and based on the received first user instruction, operate in one of a first mode for receiving and displaying the writing on the third layer of the second screen according to the touch interaction, the touch interaction input on the third layer of the second screen [e.g. a mode where user input manifests itself as written data overlaid over the screens (Paek: figs. 2A-2B, 4A, etc. | Hutchinson: fig. 36)], or a second mode for receiving a control command related to the content displayed on the second layer of the second screen according to the touch interaction, the touch interaction input on the third layer of the second screen [e.g. a second mode wherein received control commands are “related” to the content (e.g. they can resize the content (Paek: figs. 5A-5B), move the content (Paek: figs. 6A-6B), etc. | Hutchinson: fig. 36; ¶¶ 251-260.]. 

As to dependent claims 4 and 14, Paek-Hutchinson further shows:
receive a start of the touch interaction on one of the first layer of the first screen and the third layer of the second screen while the electronic apparatus operates in the first mode and an end of the touch interaction on the other of the first layer of the first screen and the third layer of the second screen, and control the display to display the writing on the first layer and the writing on the third layer corresponding to the touch interaction on the first layer of the first screen and on the third layer of the second screen [See how the “…written data refers to data, such as characters, lines, figures, or pictures, written and input by the user” (Paek: ¶ 31) and how “…in FIG. 4A, the written data 30 may be input to the fixed data displaying region 10, on which the menu provided by the application, as well as to the content displaying region 20, on which the content is displayed.” (Paek: ¶ 54) | Hutchinson: fig. 36; ¶¶ 251-260.]. 

As to dependent claims 7 and 17, Paek-Hutchinson further shows: 
receive a third user instruction to change a size of the second screen, and change a size of the second layer and a size of the third layer according to the received third user instruction [e.g. the operability for a user to resize the content region, its overlaid writing (via their respective layers) simultaneously (Paek: figs. 5A-5B; ¶¶ 56-60, 66, 139, & 147 | Hutchinson: ¶¶ 247, 254, 260, & 276)]. 

As to dependent claims 8 and 18, Paek-Hutchinson further shows: 
receive a fourth user instruction to change the size of the second screen while the electronic apparatus operates in the first mode, and change a size of the content displayed on the second layer and a size of the writing displayed on the third layer according to the received fourth user instruction [e.g. the operability for a user to resize the content and its overlaid writing simultaneously (Paek: figs. 5A-5B; ¶¶ 56-60, 66, 139, & 147 | Hutchinson: ¶¶ 247, 254, 260, & 276)]. 

As to dependent claims 9 and 19, Paek-Hutchinson further shows: 
receive a fifth user instruction to operate the electronic apparatus in the second mode while the electronic apparatus operates in the first mode [e.g. receiving a user instruction to operate the electronic apparatus in any of the second mode alternatives illustrated throughout Paek: figs 5A-6B while the electronic apparatus operates in the first mode illustrated in Paek: figs 2A-2B & 4A | Hutchinson: fig. 36; ¶¶ 251-260], and 
control the display to change a transparency of the writing displayed on the second screen according to the touch interaction, the touch interaction input on the third layer of the second screen [See how “a transparent layer {…} on which the written data is displayed may be individually added or removed based on a user command. When written data is displayed on a plurality of layers, written data displayed on each of the plurality of layers may be individually enlarged, reduced, scrolled, or edited.” (Paek: ¶ 45) and/or how “the display unit 120 may, alternatively, not display the portion of the written data 30, i.e., written data 40, which is input to the fixed data displaying region 10, and may only display the portion of written data 30, i.e., written data 50, which is included in the content displaying region 20.” (Paek: ¶ 55); either of which is in accordance with the “lowering the transparency to zero” feature as both claimed and even described in ¶¶ 84 & 153 of the Specification.]. 

As to dependent claim 10, Paek-Hutchinson further shows: 
a communicator [e.g. transceiver 20 (Hutchinson: ¶ 122) and/or communication module 1120 (Paek: ¶ 101) and/or interface 1170 (Paek: ¶ 120)], wherein the at least one processor is further configured to: receive the content from an external apparatus through the communicator, and control the display to process the received content as an image and display the image on the second layer [See, for example in Hutchinson: ¶¶ 235-237, 244, 252-254, & 261 and/or Paek: figs. 3A-3D and ¶¶ 48-50, how the content can be received from an external apparatus and displayed as an image on the second layer. | For further context, see also Paek: ¶¶ 101, 104-106, & 128.]. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“In particular, according to the invention as currently recited in claim 1, when a user wishes to input a control command related to content after writing is performed on an area for providing content, the transparency of the writing displayed on the area for providing content is changed and thus, the user may input the control command related to content without interfering with the writing. This effect of the present invention is difficult to be derived from the cited references.”

The Office respectfully disagrees. First, in response to Applicant’s arguments that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (with emphasis added: “when a user wishes to input a control command related to content after writing is performed on an area for providing content, the transparency of the writing displayed on the area for providing content is changed and thus, the user may input the control command related to content without interfering with the writing”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993). Moreover, the Office respectfully disagrees with Applicant’s unsubstantiated opinion that the aforementioned/unclaimed “effect of the present invention is difficult to be derived from the cited references.” Lastly, Applicant is respectfully invited to consider the latest mappings to this new language as presented above, which reasonably read on the actual/broader (and indefinite, as explained in the USC 112 section above) language reciting “based on that the electronic apparatus operates in an operation mode for receiving a control command related to the content of the second layer according to a second touch interaction on the second screen, control the display to provide the writing on the first layer and the writing on the third layer with lower transparency” (see, for example, at least fig. 4B and ¶¶ 50-56). The Office would also note that Paek is additionally replete with examples that would also reasonably read on the “lower transparency” aspect in the sense that a transparency layer may be rendered/altered to become entirely invisible, which would be in accordance with Applicant’s own disclosure for this claimed feature in paragraphs 83-84 and/or 152-155 of the original Specification.  

“{…} even assuming motivation to modify the teaching of Paek based on Hutchinson, the teachings of Hutchinson does not teach or suggest the claimed "second screen [which] corresponds to a screen currently displayed on a display of an external device connected to the electronic device" where the "the second screen is displayed on a partial area of the first screen" and "wherein, based on that the touch interaction of the user for inputting the writing starts in one of the first screen and the second screen and is continuously input through another one of the first screen and the second screen, the writing is represented as being displayed on the first screen and the second screen", as currently recited in claim 1.”

The Office respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Office respectfully resubmits that the previously-cited (and hereby maintained) mappings to these limitations (see, for example, Hutchinson: fig. 36; ¶¶ 252-256) are both proper and reasonable.  

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173

 

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2129: “Admissions as Prior Art.”
        2 See the last paragraph in page 9 of the response filed on 06/10/2021.